                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

REGINALD STROTHER                               §

VS.                                             §                 CIVIL ACTION NO. 1:19cv203

WILLIAM B. TRUE                                 §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Reginald Strother, proceeding pro se, brought this petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2241. The Court referred this matter to the Honorable Keith F.

Giblin, United States Magistrate Judge. The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge. The Magistrate Judge recommends that the

petition be dismissed without prejudice.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to petitioner at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). The Court notes that petitioner’s address

changed, but he failed to notify the Court in contravention of Local Rule CV-11(d). No objections

were filed to the Report and Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the Court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

                                      SIGNED this 10th day of March, 2020.




                                                                     ____________________________
                                                                     Michael J. Truncale
                                                                     United States District Judge
